Title: To George Washington from Elizabeth Whiting, 12 July 1789
From: Whiting, Elizabeth
To: Washington, George



Sir
Virginia Gloucester July 12th 1789

You will no doubt be surpriz’d to receive a letter from one entirely unknown to you, on a Subject that after a long conflict I have ventured to address you—the unfortunate situation to which I am reduced in the decline of life with two young Sons and a neice I have long had under my care, impels me to ask relief of a stranger, as I have liv’d to se my family sink before me, and have ⟨no⟩ alternative before me but to beg or starve. The remains of a shatter’d Estate to which I became Execeutrix (not knowing it was so much involv’d, as I have found it,) must all be sold in the course of a few Months, when I must be reduced to miserable want—had my situation been brought on by extravigance I could never have prevail’d on my Self to take this step, but it is well known it originated from misconduct in Mr Beverley Whitings Execors, since added too by loss of property, Securitiships, and a Sereis of misfortunes, these facts my freind Mr Page in Congress can Certify, if you can conveniently contribute in a small degree to my relief, it will ever be acknowledg’d. I have the honour to be with great respect Sir Yr Most Obt & Hble Sert

Eliza. Whiting

